DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1 and 2 are pending and have been examined.

Specification
3.	The abstract of the disclosure is objected to because it does not describe the claimed invention and instead includes features that are not claimed.  Correction is required.  See MPEP § 608.01(b).

4.	The Specification is additionally objected to because the drawings are not discussed or used at all in the Specification.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims recite the limitation “…the stored encrypting key associated with the selected predetermined at least one second persons…” There is insufficient antecedent basis for this limitation since the previous mention of the encryption key claims it as being assigned to messages between the first person and the predetermined set of at least one second persons.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton 2012/0131350 A1, and Braams, US 2011/0314304 A1.

	As for claim 1, Atherton teaches a system for distributing data embodying a set of at least one messages between a first person operating a computer and a predetermined at least one remote devices operated by a corresponding at least one 
a first input subsystem to store an encryption key assigned to messages between the first person and the predetermined set of at least one second person, and data to associate the stored encryption key with a biometric identification data of the first person ([0054]: BCPM stores unique public/private key pairs for authorized users in association with biometric data for the users as per [0057]-[0058]) ;
 a second input subsystem comprised of logic to receive from the first person data representing a message ([0066]: BCPM will accept information input by a user and will cryptographically process the information only if the user is biometrically identified as an authorized user, [0068]: the input information may be a message intended for a second user of a second device BCPM);
a third input subsystem comprised of logic to receive from the first persons a 
selection of the predetermined at least one second persons ([0068], [0070]: user of a first personal information device comprising a first BCPM to compose messages intended for a second user of a second personal information device comprising a second BCPM);
a subsystem comprised of logic to query the first person to input a biometric 
identification and to confirm the biometric identity ([0066], [0070]: first BCPM will cryptographically process a message on behalf of a first user only if the first user inputs correct biometric information);

a subsystem comprised of logic to encrypt the message with the fetched encryption key ([0068], [0070]);  
a subsystem comprised of logic to transmit the encrypted message to a remote device associated with the second person ([0070]).
Atherton fails to teach the feature of a first input subsystem comprised of logic to receive from the first person an encryption key assigned to messages between the first person and the predetermined set of at least one second persons. Instead, in Atherton the BCPM generates and stores a public/private key pair. However, Braams, in analogous prior art, teaches a system where a user inputs key data into a secure memory that is useable for cryptographic operations upon biometric authentication of the user ([0022]: secure key storage component stores user input data such as PINs, passwords, keys, etc., user will only have access upon biometric authentication, [0036]: user inputs secret values that are stored in a secure key storage component as used as key seeds, [0040]: secure key storage may have the function of encrypting data using stored keys, will store reference biometric data used to authenticate a user for access as per [0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Atherton. It would have been desirable to do so since this would give a user manual control over a key updating process and would provide additional secure storage of user data.

	As for claim 2, this claim is drawn to the apparatus that corresponds to the method of claim 1. Claim 2 recites substantially the same limitations as claim 1 and is rejected on the same basis.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/PAUL E CALLAHAN/Examiner, Art Unit 2437